            Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 1 of 15




        1   WO                                                                                       JL

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    Paulino Romero,                                No. CV 20-01627-PHX-JAT (CDB)
       10                        Plaintiff,
       11    v.                                             ORDER
       12
             Daniel Thomas,
       13
                                 Defendant.
       14
       15          On July 16, 2020, Plaintiff Paulino Romero, who was then confined in a Maricopa
       16   County Jail, filed a Complaint in the Superior Court of Maricopa County, Arizona, against
       17   Defendant Daniel Thomas. On August 19, 2020, Defendant Thomas filed a Notice of
       18   Removal and removed the case to this Court. On August 21, 2020, Defendant filed a
       19   Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. 3.)
       20          In a September 2, 2020 Order, the Court informed Plaintiff of his rights and
       21   obligations to respond (Doc. 5) to the Motion to Dismiss. A copy of that Order sent to
       22   Plaintiff at his address of record was not returned to the Court. Plaintiff has not opposed
       23   the Motion to Dismiss.
       24          On November 3, 2020, Defendant filed a Motion for Ruling (Doc. 6) on his Motion
       25   to Dismiss, which Plaintiff has not opposed. The Court will grant both Motions.
       26   I.     Federal Rule of Civil Procedure 12(b)(6)
       27          Dismissal of a complaint, or any claim within it, for failure to state a claim under
       28   Federal Rule of Civil Procedure 12(b)(6) may be based on either a “‘lack of a cognizable


JDDL
            Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 2 of 15




        1   legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
        2   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
        3   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In determining
        4   whether a complaint states a claim under this standard, the allegations in the complaint are
        5   taken as true and the pleadings are construed in the light most favorable to the nonmovant.
        6   Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007). A
        7   pleading must contain “a short and plain statement of the claim showing that the pleader is
        8   entitled to relief.” Fed. R. Civ. P. 8(a)(2). But “[s]pecific facts are not necessary; the
        9   statement need only give the defendant fair notice of what . . . the claim is and the grounds
       10   upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation
       11   omitted). To survive a motion to dismiss, a complaint must state a claim that is “plausible
       12   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell Atlantic Corp. v.
       13   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
       14   pleads factual content that allows the court to draw the reasonable inference that the
       15   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Where the plaintiff
       16   is a pro se prisoner, the court must “construe the pleadings liberally and [] afford the
       17   petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).
       18   II.    Complaint
       19          In his Complaint, Plaintiff alleges the following:
       20          Defendant Thomas kneed Plaintiff in the face and his right side, while his partner
       21   choked Plaintiff from behind. Defendant Thomas and his partner handcuffed Plaintiff and
       22   “took [him] down.” The cuffs were locked too tightly on Plaintiff’s wrists and his hands
       23   became purple. Plaintiff still has scars on his wrist, and he has lost feeling in his thumb
       24   and right index finger. Plaintiff also suffered emotional damage.
       25          Plaintiff asserts that Defendant Thomas violated his First, Fifth, Eighth, and
       26   Fourteenth Amendment rights.
       27   ....
       28   ....


JDDL
                                                        -2-
            Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 3 of 15




        1   III.   Discussion
        2          A.     Failure to State a Claim
        3          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
        4   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
        5   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
        6   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
        7   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
        8   as a result of the conduct of a particular defendant and he must allege an affirmative link
        9   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
       10   72, 377 (1976).
       11          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
       12   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
       13   v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
       14   civil rights complaint may not supply essential elements of the claim that were not initially
       15   pled. Id.
       16          The Complaint is devoid of specific factual allegations that would support a
       17   conclusion that Defendant Thomas violated Plaintiff’s constitutional rights. Plaintiff does
       18   not allege the date the incident described in the Complaint occurred, whether the incident
       19   occurred in the course of an arrest, whether Plaintiff was resisting or refusing to comply
       20   with orders when he was kneed, or whether he informed anyone that the cuffs were too
       21   tight or reported his injuries to anyone. Accordingly, Plaintiff has failed to state any claim
       22   upon which relief could be granted. The Court will therefore dismiss the Complaint.
       23          B.     Leave to Amend
       24          Although Plaintiff did not respond to Defendant’s Motion to Dismiss, considering
       25   the timing of his sentencing, it appears he might not have received the Court’s September
       26   2, 2020 Order directing him to file a response to the Motion. The Court will therefore give
       27   Plaintiff an opportunity to amend his Complaint.
       28          Within 30 days, Plaintiff may submit a first amended complaint to cure the


JDDL
                                                        -3-
            Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 4 of 15




        1   deficiencies outlined above. The Clerk of Court will mail Plaintiff a court-approved form
        2   to use for filing a first amended complaint. If Plaintiff fails to use the court-approved form,
        3   the Court may strike the amended complaint and dismiss this action without further notice
        4   to Plaintiff.
        5          Plaintiff must clearly designate on the face of the document that it is the “First
        6   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
        7   entirety on the court-approved form and may not incorporate any part of the original
        8   Complaint by reference. Plaintiff may include only one claim per count.
        9          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
       10   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
       11   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
       12   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
       13   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
       14   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
       15   F.3d 896, 928 (9th Cir. 2012) (en banc).
       16   IT IS ORDERED:
       17          (1)      The reference to the Magistrate Judge is withdrawn as to Defendant’s
       18   Motion to Dismiss (Doc. 3) and Motion for Ruling (Doc. 6).
       19          (2)      Defendant’s Motion for Ruling (Doc. 6) is granted.
       20          (3)      Defendant’s Motion to Dismiss (Doc. 3) is granted. The Complaint is
       21   dismissed without prejudice.
       22          (4)      Plaintiff has 30 days from the date this Order is filed to file a first amended
       23   complaint in compliance with this Order.
       24          (5)      If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
       25   Court must, without further notice, enter a judgment of dismissal of this action without
       26   prejudice and deny any pending unrelated motions as moot.
       27          (6)      The Clerk of Court must update the docket to reflect Plaintiff’s current
       28   address at ASPC-Eyman and his inmate number, 265050.


JDDL
                                                          -4-
            Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 5 of 15




        1          (7)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
        2   civil rights complaint by a prisoner.
        3          Dated this 5th day of February, 2021.
        4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                      -5-
         Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 6 of 15




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
       Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 7 of 15




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 8 of 15




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
       Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 9 of 15




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                    Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 10 of 15




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
                Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 11 of 15




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
              Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 12 of 15




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
              Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 13 of 15




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
                Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 14 of 15




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 2:20-cv-01627-JAT-CDB Document 7 Filed 02/05/21 Page 15 of 15




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
